Error: Expected the default config, but wasn't able to find it, or it isn't a Dictionary
                       Note: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                       2007-3057



                                ALFRANZO T. DAVIS,

                                                             Petitioner,


                                           v.


                      MERIT SYSTEMS PROTECTION BOARD,

                                                             Respondent.



      Alfranzo T. Davis, of Louisville, Kentucky, pro se.

      Joyce G. Friedman, Attorney, Office of the General Counsel, United States Merit
Systems Protection Board, of Washington, DC, for respondent. With her on the brief
were B. Chad Bungard, General Counsel, Rosa M. Koppel, Deputy General Counsel,
and Rosalyn L. Wilcots, Acting Associate General Counsel.

Appealed from: United States Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2007-3057


                                 ALFRANZO T. DAVIS,

                                                             Petitioner,

                                           v.

                      MERIT SYSTEMS PROTECTION BOARD,

                                                             Respondent.


                            __________________________

                               DECIDED: April 6, 2007
                            __________________________



Before MAYER, RADER, Circuit Judges, and GARBIS, District Judge * .

PER CURIAM.

      Alfranzo T. Davis appeals the decision of the Merit Systems Protection Board,

dismissing his petition as untimely filed. Davis v. U.S. Postal Serv., CH-0752-06-0708-I-

1 (MSPB Nov. 15, 2006). We affirm.

      Davis was required to file his board appeal within 30 days of receiving notice of

the Postal Service’s decision to remove him, or to show good cause why he was unable

to timely file. 5 C.F.R. §§ 1201.12, 1201.22. Davis, however, filed more than 30 days



      *
             Honorable Marvin Garbis, Sr. District Judge, United States District Court
of Maryland, sitting by designation.
after receiving the agency’s decision letter, and he failed to present the board with

evidence of good cause. He did not argue before it that the medical records he now

submits established good cause; and to the extent he so argues to this court, we do not

infer good cause from them. Finally, Davis’ request that the board consider the date his

grievance was resolved in determining when his 30 days began to run is without merit.

His grievance was a separate proceeding, and does not affect the deadlines under 5

C.F.R. § 1201.22.




2007-3057                                  2